Citation Nr: 1504540	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 through April 2004.  That period of active duty included service in the Southwest Asia Theater of Operations from February through June of 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which among other issues, denied service connection for claimed disorders of the right and left knees.  The Veteran has perfected a timely appeal as to those issues.

Testimony was received from the Veteran during a March 2014 Board hearing.  A transcript of this testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In support of his claims for service connection for claimed disorders of the right and left knees, the Veteran alleges that he has experienced chronic and ongoing symptoms in his knees, dating back to his period of active duty service.  These assertions are supported by statements provided by his spouse and friend, each of whom attests that the Veteran has complained of problems in his knees since his period of active duty.

Additionally, service treatment records include the Veteran's March 2000 enlistment examination report, which expresses that the Veteran reported a history of left knee and femur injury sustained in an automobile accident in February 2000.  According to the Veteran, those injuries were diagnosed as osteochondritis at the distal left femur and required surgery in February 2000.  Subsequent service treatment records from 2001 show that the Veteran was treated and followed for ongoing left knee symptoms which included pain, crepitus, tenderness to palpation, and difficulty walking.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the peacetime provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active service after December 31, 1946, such as the case here.  38 U.S.C.A. § 1137 (West 2002).  Here, where the Veteran's pre-service left knee and femur injury was reported and noted during his enlistment examination, the Board finds that the Veteran had a left knee disorder that pre-existed his enlistment into service.

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

In July 2011, the Veteran was afforded a VA general examination which included and examination of his knees.  At that time, the examiner noted the aforementioned automobile accident, but noted incorrectly that the accident occurred sometime in late 2000 or early 2001, during the Veteran's active duty service.  Despite subjective complaints of bilateral knee pain and objectively observed diminished flexion to 115 degrees bilaterally, the examiner opined that the examination of the Veteran's knees was normal and without positive findings.  Given the subjective complaints and objective findings noted by the examiner, the rendered non-diagnosis appears to be contradictory.

Also, to the extent that the Veteran had a history of subjectively reported left knee pain, the examiner opined also that it is less likely than not that the Veteran's left knee complaints are "secondary to his service [treatment] records."  The Board is unclear as to what the examiner meant in stating as much, and also, notes that the examiner did not offer any opinion as to whether the Veteran's current complaints are related to a pre-service left knee disorder that was aggravated (i.e., worsened beyond its natural progression) during service; nor did he offer any opinion as to whether the Veteran's claimed right knee disorder was sustained during service, resulted from an in-service injury, or was caused by or resulted from his right knee disorder.

In the absence of the foregoing discussion and opinions, the VA examiner's July 2011 opinion concerning the Veteran's knees is incomplete.  Accordingly, the Veteran should be afforded a new VA examination of his knees at this time.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his knees since September 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for right and left knee disorders.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his knees.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his knees since September 2013.
 
2.  Make efforts to obtain the records for any private or VA treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, to determine the nature and etiology of his claimed right and left knee disorders.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

For purposes of the examination, the examiner should note that the Veteran did sustain a left knee injury in a February 2000 automobile accident that occurred just prior to his enlistment into service in April 2000.  All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should provide a diagnosis pertinent to the Veteran's claimed right and left knee disorders. 

The examiner should also consider and address the following inquiries:

a)  Please identify any right and/or left knee disability that is currently shown or that has been manifested at anytime since April 2011?

b)  For each current right and/or left knee disability identified, does the evidence clearly and unmistakably (i.e., undebatably) show that the disability existed prior to his entry into active duty in April 2000?

c)  For any current right and/or left knee disability that is shown to have clearly and unmistakably existed prior to service, does the evidence clearly and unmistakably (i.e., undebatably) show that the disability WAS NOT aggravated (i.e., permanently worsened beyond the disabilities natural progression) during or a result of in-service injury? 

d)  For any current right and/or left knee disability that did not clearly and unmistakably exist prior to service, is it at least as likely as not 	that the disability was sustained during his active duty service, or, that it resulted from an injury, illness, or event that occurred during his active duty service?

c)  For any current right knee disability, is it at least as likely as not the disability caused or aggravated by his left knee disorder, to include any altered body mechanics resulting from his left knee disorder?

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for disorders of the right and left knees should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




